Allowable Subject Matter
Claim(s) 1, 4-6, 10-12, 15-17, 20, and 23 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises event predictions using a knowledge graph to contextualize objects in an image. The closest prior art, Hickman et al. (Pub. No.: US 2019/0080245 A1 – hereinafter “Hickman”) shows a similar system which also includes knowledge graph for event prediction with nodes that specify objects and nodes that specify events.  However, Hickman fails to disclose “relating, in a knowledge graph, nodes of first objects with nodes of second objects and with nodes of object events, wherein the knowledge graph is structured into multiple hierarchical levels, at least one such level consisting of nodes for objects, and at least one such level consisting of nodes for object events … the identified second object associated with a second node in the knowledge graph; ranking a set of object events based on probability using the knowledge graph, the probability based on a number of edges in the knowledge graph between each node corresponding to object events and the first and second node … predicting a first object event occurring within a time vicinity based on the ranking.”  These features have been added to independent claims 1, 12, and 17; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666